DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11197294. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. an indication of a configuration for a downlink shared channel signal carrying the system information).
Claim 1 of Instant Application
Claim 1 of US 11197294
A method for wireless communications at a base station, comprising: 
A method for wireless communications at a user equipment (UE), comprising: 
transmitting a control resource set including a grant for a downlink shared channel carrying system information; 
receiving, within the SSB, an indication of a control resource set to monitor for grants for system information on a downlink shared channel and an indication of a configuration for a downlink shared channel signal carrying the system information,
transmitting, to a user equipment (UE), a synchronization signal block (SSB) of an SSB burst in a slot, 
receiving, from a base station, a synchronization signal block (SSB) of an SSB burst in a slot;
wherein the control resource set is transmitted adjacent to a previous SSB of the SSB burst and before the transmitted SSB; and
wherein the control resource set is after a previous SSB of the SSB burst and before the received SSB; and
transmitting, to the UE, a downlink shared channel signal over the downlink shared channel, wherein the control resource set, the transmitted SSB, and the downlink shared channel signal are transmitted in a continuous time domain transmission; and wherein the continuous time domain transmission is adjacent in time to a previous continuous time domain transmission comprising the previous SSB and a next continuous time domain transmission including a next SSB.
receiving, from the base station, the downlink shared channel signal over the downlink shared channel through a last symbol period of the slot, wherein the control resource set, the SSB, and the downlink shared channel signal are received in a continuous time domain transmission; and wherein the continuous time domain transmission is adjacent in time to a previous continuous time domain transmission comprising the previous SSB and a next continuous time domain transmission for a next SSB.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG Electronics (R1-1808508 as submitted by applicant with IDS received on 10/27/2021).
Regarding claims 1, 9 and 17, LG Electronics teaches a method for wireless communications at a base station, comprising: transmitting a control resource set including a grant for a downlink shared channel carrying system information (“RMSI CORESET associated with a SSB” in section 2.3); transmitting, to a user equipment (UE), a synchronization signal block (SSB) (“SSB # n+1” in Figure 5) of an SSB burst in a slot (“SSB burst set transmission” in Proposal #2), wherein the control resource set (“RMSI CORESET # n+1” in Figure 5) is transmitted adjacent to a previous SSB (“SSB # n” in Figure 5) of the SSB burst and before the transmitted SSB (“SSB # n+1” in Figure 5); and transmitting, to the UE, a downlink shared channel signal over the downlink shared channel, wherein the control resource set, the transmitted SSB, and the downlink shared channel signal are transmitted in a continuous time domain transmission (Figure 5); and wherein the continuous time domain transmission is adjacent in time to a previous continuous time domain transmission comprising the previous SSB (“SSB # n” in Figure 5) and a next continuous time domain transmission including a next SSB (the implicitly disclosed “RMSI CORESET # n+2”, “SSB # n+2” and “PDSCH”).
Regarding claims 2, 10 and 18, LG Electronics teaches transmitting the control resource set (“RMSI CORESET # n+1” in Figure 5) in a first symbol period and a second symbol period (symbol index 6 and 7 in Figure 5) before the transmitted SSB (“SSB # n+1” in Figure 5), wherein the first and second symbol periods are adjacent to the previous SSB (“SSB # n” in Figure 5) in time.
Regarding claims 3, 11 and 19, LG Electronics teaches transmitting the downlink shared channel signal starting from a first symbol period of the transmitted SSB through a last symbol period of the slot (see “PDSCH” and “SSB # n+1” FDM-ed in Figure 5).
Regarding claims 4, 12 and 20, LG Electronics teaches the downlink shared channel carrying system information is frequency division multiplexed with the transmitted SSB (see “PDSCH” and “SSB # n+1” FDM-ed in Figure 5).
Regarding claims 8 and 16, LG Electronics teaches the downlink shared channel signal comprises remaining minimum system information (RMSI) (section 2.3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics in view of Si et al. (US Pub. 2019/0200307).
Regarding claims 5 and 13, LG Electronics teaches the limitations in claims 1 and 9 as shown above.  LG Electronics, however, does not teach transmitting the downlink shared channel signal starting from a first symbol period after the transmitted SSB through a last symbol period of the slot.  Si teaches transmitting the downlink shared channel signal starting from a first symbol period after the transmitted SSB through a last symbol period of the slot (see “PDSCH” and “SS/PBCH block” TDM-ed in Figure 10 (a) Pattern 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify LG Electronics to have transmitting the downlink shared channel signal starting from a first symbol period after the transmitted SSB through a last symbol period of the slot as taught by Si in order to use three multiplexing patterns of SSB and PDSCH supported in NR [0173]. 
Regarding claims 6 and 14, LG Electronics teaches the downlink shared channel carrying system information is time division multiplexed with the transmitted SSB (see “PDSCH” and “SS/PBCH block” TDM-ed in Figure 10 (a) Pattern 1).
Regarding claims 7 and 15, LG Electronics teaches transmitting the downlink shared channel starting from a first symbol period of the transmitted SSB until a first symbol period of the next SSB (see “PDSCH” and “SS/PBCH block” TDM-ed in Figure 10 (a) Pattern 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414